Title: From Alexander Hamilton to Walter Livingston, 18 March 1795
From: Hamilton, Alexander
To: Livingston, Walter


Albany, March 18, 1795. “… I have for the present come to a conclusion not to accept any general retainer; so that as far as your letter contemplates an indefinite engagement for you ⟨in⟩ suits and cases, I must decline. I shall note provisionally your request with regard to McComb, Prime, John R. Livingston and Seixas. There is nothing to prevent my being engaged for you in these cases. With regard to Duer, I think there are considerations which render it most fit for me to avoid being concerned on either side….”
 